DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Operating Display Device with Potentials Higher and Lower Than Maximum and Minimum Potentials Generated By Source Driver Circuit. 
Claim Objections
Claims 2-3, 9 and 5-14 are objected to because of the following informalities:
As per claim 2-3 and 5-14, the limitation “The method for operating a display device” should be “The method for operating the display device”.
As per claims 9 and 12, the limitation “the other” should the “another”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinda (US 20150170600).
As per claim 1, Jinda discloses a method for operating a display device (Fig. 1, #1; [0067]) comprising a pixel (#Px) provided with a display element comprising a pixel electrode (#144) and a common electrode (#12; [0068]; [0071]; [0074]), the pixel (#Px) being electrically connected to a first data line (#141A) and a second data line (#141B; [0074]), comprising:
concurrently supplying a first potential (i.e., -7.5V) to the pixel (#Px) through the first data line (#141A) and supplying a second potential (i.e., 7.5V) to the pixel (#Px) through the second data line (#141B; [0087]; [0098]-[0101]), and then supplying a third potential (i.e., -7.5V) to the pixel (#Px) through the second data line (#141B), thereby changing the first potential (i.e., -7.5V) held in the pixel (#Px) to a fourth potential (i.e., 7.5V), and applying the fourth potential (i.e., 7.5V) to the pixel electrode (#144; [0098]-[0101]), wherein the second potential (i.e., 7.5V) is a potential calculated based on the first potential (i.e., -7.5V; [0099]; [0136]), wherein when a value of the second potential (i.e., -7.5V) is less than a potential applied to the common electrode (#12; [0094]), the third potential (i.e., 7.5V) is higher than the potential applied to the common electrode (#12; [0107]), and

As per claim 2, Jinda discloses the method for operating a display device, according to claim 1, wherein the third potential (i.e., 7.5V) is a potential greater than or equal to a maximum value possible for the first potential (i.e., 7.5V), or a potential less than or equal to a minimum value possible for the first potential (i.e.,7.5V; [0098]-[0101]).
As per claim 3, Jinda discloses the method for operating a display device, according to claim 1, wherein the display device (Fig. 10, #1) comprises a source driver circuit (#521), wherein the source driver circuit (#521) is electrically connected to the first data line (#141A), wherein the source driver circuit (#521) is electrically connected to the second data line (#141B), and wherein the source driver circuit (#521) is configured to generate the first potential and the second potential ([0129]; [0132]).
As per claim 9, Jinda discloses the method for operating a display device, according to claim 1, wherein the pixel (Fig. 4, #Px) comprises a first transistor (#143A), a second transistor (#143B), and a capacitor (#Cs),
wherein one of a source and a drain of the first transistor (#143A) is electrically connected to one electrode of the capacitor (#Cs),
wherein the other of the source and the drain of the first transistor (#143A) is electrically connected to the first data line (#141A; [0075]),
wherein one of a source and a drain of the second transistor (#143B) is electrically connected to the other electrode of the capacitor (#Cs), and

As per claim 11, Jinda discloses the method for operating a display device, according to claim 1, wherein the display element is a liquid crystal element (#20; [0067]; [0084]-[0086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jinda in view of Nomura (US 20160133751).
As per claim 10, Jinda discloses the method for operating a display device, according to claim 9.
However, Jinda does not explicitly teach the first transistor and the second transistor each comprise a metal oxide in a channel formation region, and wherein the metal oxide comprises In, Zn, and M.
Nomura teaches the transistor comprise a metal oxide in a channel formation region, and wherein the metal oxide comprises In, Zn, and M ([0008]; [0010]-[0011]; [0113]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second transistor of . 
Allowable Subject Matter
Claims 4-8 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a method for operating a display device comprising a pixel provided with a display element comprising a pixel electrode and a common electrode, the pixel being electrically connected to a first data line and a second data line does not teach or fairly suggest the fourth potential is a potential having a value greater than or equal to the potential applied to the common electrode, wherein in the second operation, supply of a fifth potential to the pixel through the first data line and supply of a sixth potential to the pixel through the second data line are performed concurrently, and then a seventh potential is supplied to the pixel through the second data line, whereby the fifth potential held in the pixel is changed to an eighth potential, and the eighth potential is applied to the pixel electrode, wherein the sixth potential is a potential that is calculated based on the fifth potential and has a value greater than or equal to the potential applied to the common electrode, wherein the seventh potential is a potential having a value less than the potential applied to the common electrode, and wherein the eighth potential is a potential having a value less than or equal to the potential applied to the common electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622